Case 1:20-cv-10298-NMG Document1 Filed 02/14/20 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

In the Matter of )
)
PETER C. BLOCK, )
Registered Owner of VULPES, )
Massachusetts Registration No. MS 4340 AD, )
)

and ) Civil Action No.
)

ELIZABETH H. BLOCK, ) In Admiralty
His Wife, )
)
Plaintiffs, )
)
For Exoneration from or Limitation of Liability )
LIMITATION COMPLAINT

Plaintiffs Peter C. Block, Registered Owner of VULPES, Massachusetts Registration No.
MS 4340 AD (the “Vessel”), and Elizabeth H. Block, His Wife, petition the Court for
exoneration from or limitation of liability related to an August 18, 2019 accident in Wareham,
MA, pursuant to the Limitation of Shipowners’ Liability Act, 46 U.S.C. §§ 30501-12 (2006), and
Supplemental Rule F of the Federal Rules of Civil Procedure:

Jurisdiction

1. This is a case of admiralty and maritime jurisdiction pursuant to 28 U.S.C. § 1333(1),

Fed. R. Civ. P. 9(h), Supplemental Rule F, and 46 U.S.C. § 30511 and § 30502 (2006).
Venue

2. Venue is proper in the District of Massachusetts, Eastern Division, pursuant to

Supplemental Rule F(9) because the Vessel has not been attached or arrested; no known suits

have been commenced against its owner; the Vessel is currently laid up for the winter at G&S
Case 1:20-cv-10298-NMG Document 1 Filed 02/14/20 Page 2 of 7

Marine, Buzzards Bay, MA; and the Vessel was operating in Wareham, MA on navigable waters
of the United States at the time of the accident.
Parties

3. Plaintiff Peter C. Block (“Dr. Block”), is the registered owner of the Vessel.

4. Plaintiff Elizabeth H. Block is his wife. They reside in Atlanta, GA and have a
summer house in Wareham, MA. Although not a registered owner of the Vessel, if she is
alternatively considered a co-owner she too is entitled to petition for exoneration from or
limitation of liability related to the accident.

5. The Vessel is a recreational 28 foot Nauticstar center console, built in 2019, with twin
Yamaha 300 h.p. outboard engines.

6. Plaintiffs’ longtime neighbor, Mary Willis, who resides in New York City and has a
summer house in Wareham, MA, was injured while she was swimming in the Bourne Cove
entrance channel and came in contact with the Vessel on August 18, 2019.

The August 18, 2019 Accident

7. Around midday on August 18, 2019 Dr. Block was alone aboard the Vessel,
approaching Bourne Cove from Buzzards Bay, slowly making way at “idle forward” speed, In
compliance with look-out requirements and all rules of the road and regulations, he observed the
narrow entrance channel and environs and neither saw nor heard anyone in the water, any
swimmers, or any other vessels.

8. As Dr. Block headed for the dock on the north side of the narrow entrance channel he
felt an outboard’s lower unit hit something and looked aft to see Mary Willis surface. He

beached the Vessel and jumped off, assisting her to shore.
Case 1:20-cv-10298-NMG Document1 Filed 02/14/20 Page 3 of 7

9. Dr. Block, a physician, immediately rendered first aid, diminishing Mary Willis’
bleeding by applying external pressure, and called 911. EMTs promptly responded, transporting
her to Tobey Hospital.

10. Following its investigation, the Massachusetts Environmental Police concluded that
the Vessel was not being operated in an unsafe manner and determined that Dr. Block was not
operating negligently. No charges were filed against him.

11. Dr. Block and the Vessel complied with all applicable statutes and regulations and in
accordance with the duty of care owed to others, including Mary Willis.

12. Mary Willis’ August 18, 2019 accident with the Vessel and any and all injuries,
damages, and losses claimed to have resulted from it were not caused or contributed to by any
breach of applicable statutes or regulations, or any type of unseaworthiness, fault, neglect, lack
of reasonable care, or liability by or on the part of Plaintiffs or the Vessel.

13. Alternatively, any breach of applicable statutes or regulations, or any type of
unseaworthiness, fault, neglect, or lack of reasonable care, or liability by or on the part of
Plaintiffs or the Vessel that might have contributed to any and all injuries, damages, and losses
claimed to have resulted from Mary Willis’ August 18, 2019 accident were occasioned and
incurred without the privity or knowledge of Plaintiffs and/or were occasioned and incurred due
to the fault of other parties whose actions and/or inactions are not Plaintiffs’ responsibility.

Notice of Claim

14. Mary Willis and her husband, Jack Willis, by their attorney’s August 26, 2019 letter

provided Plaintiffs initial written notice of a claim for monetary recovery arising from the

August 18, 2019 accident.
Case 1:20-cv-10298-NMG Document1 Filed 02/14/20 Page 4 of 7

15. Pursuant to Supplemental Rule F(1), this Limitation Complaint is filed within six
months after Plaintiffs’ receipt of that letter.

16. Plaintiffs do not know the total dollar amount of the claims that may be made for
injuries, damages, and losses allegedly sustained by Mary Willis, Jack Willis, and others as a
result of the August 18, 2019 accident.

17. Plaintiffs expect that formal claims based on those injuries, damages, and losses will
be presented in due course and that the total claims will exceed the post-casualty value of the
Vessel.

Value

18. According to the Declaration of Jonathan K. Klopman, filed herewith, the post-

casualty value of the Vessel does not exceed $160,000.
Exoneration/Limitation

19. Plaintiffs seek exoneration from liability for any and all injuries, damages, and losses
of any kind arising from Mary Willis’ August 18, 2019 accident with the Vessel including
personal injuries, loss of consortium or services, income loss, as well as any other damages or
claimed losses incurred which have been and/or may hereafter be asserted, and Plaintiffs state
that they have valid defenses on the facts and the law.

20. Plaintiffs alternatively seek limitation of their liability arising from Mary Willis’
August 18, 2019 accident with the Vessel pursuant to 46 U.S.C. §§ 30501-12, Supplemental
Rule F, and case law, and to that end file herewith a Stipulation re Security for Value of
Plaintiffs’ Interest in the Vessel equal to $160,000 plus $500 for costs and 6% interest per

annum, for payment into Court as ordered.
Case 1:20-cv-10298-NMG Document 1 Filed 02/14/20 Page 5 of 7

Relief Sought

WHEREFORE Plaintiffs Peter C. Block and Elizabeth H. Block request the following
relief:

1. That the Court approve the Stipulation re Security for Value of Plaintiffs’ Interest in
the Vessel equal to $160,000, plus costs of $500, and 6% interest per annum, which represents
(a) the value of Plaintiffs’ interest in the Vessel after Mary Willis’ August 18, 2019 accident with
it and (b) Plaintiffs’ obligation to provide costs, in compliance with Supplemental Rule F(1) of
the Federal Rules of Civil Procedure;

2. That on approving that security, the Court enter an injunctive order pursuant to
Supplemental Rule F(3) ceasing and enjoining all lawsuits, causes of action, and claims against
Plaintiffs arising from Mary Willis’ August 18, 2019 accident with the Vessel, except in this
civil action;

3. That Plaintiffs serve a copy of that injunctive order on any person to be enjoined or
provide a copy to such person’s counsel;

4. That the Court enter an order directing the issuance of a notice to Claimants, pursuant
to Supplemental Rule F(4);

5. That the Court adjudge Plaintiffs not liable for any and all injuries, damages, or losses
arising from Mary Willis’ August 18, 2019 accident with the Vessel or that if Plaintiffs are held
liable in any part, their liability shall be limited at a maximum to the value of their $160,000
interest in the Vessel after the accident and that Plaintiffs be discharged from any such liability
upon the surrender of such interest, and that the money surrendered, secured, or to be paid as

aforesaid be divided pro rata among such Claimants as may duly prove their claims, saving to all
Case 1:20-cv-10298-NMG Document1 Filed 02/14/20 Page 6 of 7

parties any priorities to which they may be legally entitled, and that judgment may be entered
discharging Plaintiffs from all further liability; and

6. That Plaintiffs be provided such other and further relief as the Court may deem just
and proper.

RESPECTFULLY SUBMITTED February 14, 2020

PETER C. BLOCK
ELIZABETH H. BLOCK
By their counsel,

/s/ David J. Farrell, Jr.

David J. Farrell, Jr. (BBO #559847)
Liam T. O’Connell (BBO #694477)
Farrell Smith O’ Connell

2355 Main Street, P.O. Box 186

S. Chatham, MA 02659

(508) 432-2121 x 15
dfarrell@fsofirm.com

loconnell @fsofirm.com

 
Feb.12.2020Cas@:420-cv-fOBB8-NMG Document1 Filed@orsna/ea9iPage 7 of 7 PAGE. 1/ 2

VERIFICATION

1, Peter C. Block, depose and statc;

Iam the registered owner of VULPES, Massachusetts Registration No. MS 4340 AD, the
recreational boat involved in Mary Willis’ August 18, 2019 accident, as described in the above
Limitation Complaint.

I have read the Limitation Complaint, which is true and accurate to the best of my knowledge.

I verify and declare under the pain and penalty of perjury of the laws of the United States of
America pursuant to 28 U.S.C. § 1746 that the foregoing is true and correct.

Executed: February 12, 2020

 

Certificate of Service

T certify there has been

no appearance by Claimants
so there is no one to serve.

ts/ David J, Farrell, Jr.

 
